                     EXHIBIT 1-1

ALLISON HOLT RYAN DECLARATION




Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 1 of 40 PageID #: 1495
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION



 TENNESSEE STATE CONFERENCE OF
 THE N.A.A.C.P., et al.,

                Plaintiffs,
                                                                   Civil No. 3:19-cv-365
 v.
                                                                   Hon. Aleta A. Trauger
 TRE HARGETT, in his official capacity as
 Secretary of State of the State of Tennessee, et
 al.,

                Defendants.



                        DECLARATION OF ALLISON HOLT RYAN

       I, Allison Holt Ryan, submit this declaration under penalty of perjury pursuant to 28

U.S.C. § 1746, and state that the following is true and correct:

       1.      My name is Allison Holt Ryan. I am over the age of 21 and fully competent to

testify in this matter. I have knowledge of the facts recited in this Declaration, which are based

on my personal knowledge and on my review of the records of my law firm, Hogan Lovells US

LLP (“Hogan Lovells” or the “firm”). I make this Declaration in support of Plaintiffs’ motion for

the award of attorneys’ fees and expenses in this case.

       2.      I am a partner at Hogan Lovells. My firm is co-lead counsel for Plaintiffs in this

lawsuit, along with The Lawyers’ Committee for Civil Rights Under Law (the “Lawyers’

Committee”). Together with my partner Ira Feinberg, I have served as co-lead counsel in this

case since approximately April 17, 2019, two weeks before this lawsuit was filed. Since that

time, Mr. Feinberg and I have been responsible for, among other things, helping to formulate and
                                                    1


 Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 2 of 40 PageID #: 1496
direct Plaintiffs’ case strategy, research and analyze the legal issues, and write and/or edit the

complaint, amended complaint, motion for preliminary injunction and memoranda of law that we

filed on behalf of Plaintiffs, in addition to supervising work regarding discovery and case

strategy following the Court’s Order on the motion for preliminary injunction. We also

supervised the legal work of associates in my firm, including Madeline Gitomer, Kyle Druding,

Marlan Golden, and Joe Charlet, along with our support staff. We also supervised the work of

additional attorneys and support staff for whom we do not seek reimbursement of fees.

       3.      I graduated from Vanderbilt University Law School in 2009. After law school, I

clerked for Judge Gilbert S. Merritt of the United States Court of Appeals for the Sixth Circuit.

       4.      I have been practicing law at Hogan Lovells for more than ten years. I joined

Hogan Lovells in 2010 as an associate following my clerkship and was promoted to partner at

Hogan Lovells on January 1, 2019.

       5.      I was admitted to the Tennessee bar in 2010 and the District of Columbia bar in

2011. I have been a member of both bars in good standing ever since.

       6.      Throughout my legal career, I have specialized in analyzing and briefing complex

legal issues, especially complicated statutory and constitutional issues. From July 2013 to July

2015, I served as the Hogan Lovells Pro Bono Senior Associate, directing the pro bono resources

of the firm. Throughout my tenure at the firm, I have litigated numerous pro bono matters in

state and federal courts, including one other voting rights matter in state court in Tennessee. I

have extensive experience litigating complex cases, including multidistrict litigations, in federal

courts around the country, and I currently serve as lead co-counsel in a multidistrict litigation

consolidating more than thirty cases in the District of New Jersey. In 2020, I was recognized as a

Law360 Rising Star.


                                                  2


 Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 3 of 40 PageID #: 1497
       7.      I am fully familiar with the legal work that my firm performed in this case on

behalf of Plaintiffs. I believe that the work that we performed in this case was reasonable and

appropriate.

       8.      Ira Feinberg graduated from Harvard Law School in 1972, magna cum laude.

While in law school, he was an editor of the Harvard Law Review, and was the editor

responsible for its annual review of the Supreme Court’s work. After law school, he clerked for

Chief Judge Henry J. Friendly of the United States Court of Appeals for the Second Circuit, and

then for Justice Thurgood Marshall of the United States Supreme Court. He has been practicing

law for more than forty years. His first job after his clerkships was at the law firm O’Melveny &

Myers in Los Angeles, where he ultimately became a partner. He thereafter decided to move

back to New York, and in 1989, took a position as an Assistant United States Attorney in the

Southern District of New York. He was an AUSA in the Criminal Division of the United States

Attorney’s Office from 1989 to 2000. In 1995, he was appointed Deputy Chief Appellate

Attorney, and in 1998, he was promoted to Chief Appellate Attorney. He served as Chief

Appellate Attorney from 1998 to 2000. In that capacity, he supervised all of the work that the

Criminal Division of the U.S. Attorney’s Office did in the Second Circuit, was an advisor to the

United States Attorney on legal issues, and worked closely with the U.S. Solicitor General’s

Office. He joined Hogan Lovells in 2000 as a partner, and was a partner until January 1, 2020,

when he became a senior counsel to the firm. He was admitted to the New York bar in 1974 and

the California bar in 1975. He has been a member of both bars in good standing ever since. He is

also a member of the bars of the United States Supreme Court, the U.S. Courts of Appeals for the

First, Second, Third, Fifth, Ninth, Eleventh, and District of Columbia Circuits, and the bars of




                                                 3


 Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 4 of 40 PageID #: 1498
the U.S. District Courts for the Eastern, Southern and Western Districts of New York, and the

Central and Northern Districts of California.

       9.      Mr. Feinberg is a member in the firm’s appellate group, which is headed by the

former Acting Solicitor General of the United States, Neal Katyal. He has argued more than forty

appeals in appellate courts around the country, principally in the federal courts, and has been

responsible for writing or editing the briefs in well over 100 appeals in the federal Courts of

Appeals. He has substantial experience in analyzing and briefing voting rights issues. For

example, he was lead counsel for Common Cause and the Brennan Center for Justice in

defending the constitutionality of Connecticut’s Campaign Finance Reform Act (Green Party of

Connecticut v. Garfield, 616 F.3d 189 (2d Cir. 2010) and 616 F.3d 213 (2d Cir. 2010), and he

submitted amicus briefs in the Third Circuit in an appeal involving whether the National Voter

Registration Act (“NVRA”) required the City of Philadelphia to strike incarcerated felons from

its voting rolls (American Civil Rights Union v. Philadelphia City Commissioners, 872 F.3d 175

(3d Cir. 2017)) and in in the United States Supreme Court in Gill v. Whitford, 588 U.S. __

(2018), involving the constitutionality of partisan gerrymandering of the Wisconsin state

legislature. He also served as co-lead counsel for Plaintiffs, with the Lawyers Committee, in the

successful voting rights litigation establishing the right of Georgia citizens to register to vote

during the interim period between the initial round of an election and the subsequent run-off

election. Georgia State Conference of the NAACP v. Kemp, No. 1:17-CV-1397-TCB, 2017 WL

9435558 (N.D. Ga. May 4, 2017). Mr. Feinberg is a member of the American Law Institute and

the American Academy of Appellate Lawyers, and a member of the Board of Trustees of the

Lawyers Committee.




                                                  4


 Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 5 of 40 PageID #: 1499
       10.     Mr. Feinberg and I were assisted by several highly qualified associates in our

firm. Madeline Gitomer received her J.D. from the University of Pennsylvania Law School in

2013. She was admitted to the New Jersey bar in 2013 and the District of Columbia bar in 2014.

She joined Hogan Lovells in 2013 and is currently a Senior Associate at the firm.

       11.     Kyle Druding received his J.D. from Duke University Law School in 2015, where

he served as an executive editor of the Duke Law Journal. After graduation, he served as a law

clerk to the Honorable Gerald Bard Tjoflat of the United States Court of Appeals for the

Eleventh Circuit. During his time at the firm – he left the firm for another opportunity in October

2020 – he litigated commercial, complex, and regulatory matters in federal courts nationwide,

and was involved in a number of pro bono representations, with a particular emphasis on issues

of constitutional and public law.

       12.     Joe Charlet received his J.D. from the University of Virginia School of Law in

2018. He joined Hogan Lovells in 2018, where he worked as an associate until 2020. While at

Hogan, his practice included a significant number of pro bono representations, including

litigation and appeals in federal courts nationwide.

       13.     Marlan Golden received his J.D. from Harvard Law School in 2019, where he

served as an editor of the Harvard Journal on Legislation. After graduating from law school, he

joined Hogan Lovells and litigates complex civil cases in federal courts as an associate in the

firm’s litigation group.

       14.     Alicia Balthazar is a paralegal in the Washington office of Hogan Lovells. She

received her Bachelor’s degree from the University of Maryland. She joined Hogan Lovells in

2013 and is assigned to work full-time on pro bono matters. She has significant experience with




                                                 5


 Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 6 of 40 PageID #: 1500
providing support across a variety of matters, such as immigration, housing, voting rights,

criminal justice, domestic violence and crime victims’ rights, and public benefits assistance.

       15.      The vast majority of the work that Hogan Lovells did in this case was performed

in the short time period between our initial retention in the case in April 2019 through the

Court’s grant of Plaintiffs’ motion for a preliminary injunction on September 13, 2019. This

work was done under substantial time pressure because of the urgency of filing the complaint in

light of that fact that the law was set to take effect on October 1, 2019. During that time period,

our work included drafting and editing the complaint; reviewing and editing the motion for a

preliminary injunction and supporting declarations; drafting and editing the reply brief in support

of the motion for a preliminary injunction; responding to Defendant’s motion to dismiss the

complaint; and performing legal research on legal issues relating to the complaint, the motion to

dismiss, and motion for preliminary injunction.

       16.      Our work also included discussions with co-counsel about amending the

complaint to add an additional count under the National Voter Registration Act (“NVRA”);

prepared a notice letter under NVRA; amending the complaint; conducting affirmative and third-

party discovery; doing legal research regarding the possibility of moving to voluntary dismiss the

case, and preparing the stipulation with the Tennessee Attorney General’s Office on that issue;

and preparing the attorneys’ fee petition.

       17.      Hogan Lovells took on the representation of Plaintiffs in this case on a pro bono

basis, with the understanding that, as is customary in cases of this kind, it would retain the right

to petition the Court for recovery of its fees and costs in the event that Plaintiffs prevailed on

their claims.




                                                  6


 Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 7 of 40 PageID #: 1501
       18.     In accordance with Hogan Lovells’ normal business practice, the Hogan Lovells

attorneys, law clerks, paralegals and other timekeepers who worked on this case tracked the time

that they worked on this matter on a daily basis, and entered their time on a daily basis, with a

detailed description of the work performed that day, into the firm’s electronic time record-

keeping system.

       19.     Attached as Exhibit A is a document which details the time spent by Hogan

Lovells lawyers and law clerks working on this case through October 28, 2020 for which the

firm is seeking an award from the Court. This chart is part of the electronic timekeeping and

billing system used by Hogan Lovells in the regular and ordinary course of business. It is the

regular practice of Hogan Lovells to prepare and keep such time records; these records were

made and kept by individuals with personal knowledge of the accuracy of the entries; and the

entries were made on or about the date reflected on the chart.

       20.     The time records and work descriptions contained on Exhibit A are, to the best of

my personal knowledge, a true and accurate reflection of the services performed by the Hogan

Lovells attorneys, law clerks and paralegals who worked on this case, the dates on which they

rendered those services, and the time that they devoted to those services on those dates. I believe

that all of the time and services reflected on Exhibit A were reasonably necessary to provide

Plaintiffs with effective representation in this case.

       21.     This document does not contain anywhere near all the time recorded by all Hogan

Lovells personnel who worked on this matter. I have gone through the firm’s time entries with

great care, and deleted many entries that I thought, in the exercise of reasonable billing

judgment, were not appropriate to seek reimbursement for. Some of those entries may have

reflected work that I thought was arguably excessive, duplicative, or reflected inefficiency, or


                                                   7


 Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 8 of 40 PageID #: 1502
were otherwise, in my judgment, inappropriate to bill. I have also sought to eliminate any

duplication that might have otherwise resulted from the fact that we had co-counsel at the

Lawyers Committee in this case. In total, I deleted at least 622 hours from our request, resulting

in a decrease of over than 40% of the time the firm originally recorded on to this case.

       22.     As but one example, in the exercise of billing discretion, I have eliminated all fees

from Exhibit A for work performed related to researching, drafting and filing the amended

complaint and all time recorded in connection with preparing the instant fee petition.

       23.     Our fee petition, likewise, does not seek reimbursement of fees for the work of a

number of lawyers at the firm or support staff who were not members of the core team described

above. As a result, the petition does not seek time for one partner who was involved for a portion

of the time, three associates, and ten support staff (paralegals and research staff, including

legislative research staff) who also worked on this matter, and who in total billed more than 230

hours for which we do not seek reimbursement.

       24.     Throughout this litigation, our team—Hogan Lovells lawyers and our lead co-

counsel at the Lawyers’ Committee as well as our other co-counsel—has worked diligently to

minimize redundancy of effort. With respect to our billing, I coordinated with our co-counsel in

this case to ensure that we eliminated duplicative or excessive hours.

       25.     The following table provides a listing of each of the attorneys and law clerks for

whom we are seeking an award in this case, the total number of hours that he or she devoted to

this case for which we are seeking an award, the hourly rate that we are seeking for their time,

and the total amount of award that we are seeking for their work:




                                                  8


 Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 9 of 40 PageID #: 1503
                                           Fee Request

   Name                  Role                Hours           Rate            Total
   Feinberg        Senior Partner            211.7           $700            $148,190.00
   Holt Ryan       Junior Partner            53.4            $500            $26,700.00
   Gitomer        Senior Associate           239.50          $450            $107,775.00
   Druding      Mid-level Associate          66.3            $400            $26,520.00
    Charlet       Junior Associate           212.3           $300            $77,640.00
   Golden         Junior Associate           106.8           $300            $32,040.00
   Balthazar          Paralegal              27.7            $200            $5,540.00
                                             917.7                           $410,455.00



       24.     I am informed and believe that these rates are consistent with or below the

reasonable hourly rates for lawyers at major firms in the Nashville area with the skills and

experience comparable to the Hogan Lovells lawyers involved in this case. See Thomas v. Long,

No. 3:17-CV-00005, 2020 WL 5530232, at *5 (M.D. Tenn. Sept. 15, 2020) (granting attorneys’

fees in petition seeking rates ranging from $215 to $600 per hour); New Century Found. v.

Robertson, No. 3:18-CV-00839, 2019 WL 6492901, at *3 (M.D. Tenn. Dec. 3, 2019) (granting

fees in case in which plaintiffs’ attorneys sought between $200 and $450 per hour); Tanco v.

Haslam, No. 3:13-CV-01159, 2016 WL 1171058, at *3 (M.D. Tenn. Mar. 25, 2016) (finding

counsel for plaintiffs’ requested hourly rates between $225 and $575 to be “reasonable for

attorneys of comparable quality and experience in the Nashville area”); Occupy Nashville v.

Haslam, No. 3:11-CV-01037, 2015 WL 4727097, at *10 (M.D. Tenn. Aug. 10, 2015) (granting

attorneys’ fees in case where plaintiffs’ counsel sought fees up to $395 per hour).

       25.     The rates sought by the Hogan Lovells lawyers are far below the standard rates

that the firm ordinarily charges clients for the work of these lawyers and law clerks. The firm’s

standard hourly rate for 2019 for Ira Feinberg was $1175 per hour; for Allison Holt Ryan was

                                                 9


Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 10 of 40 PageID #: 1504
$900 per hour; for Madeline Gitomer was $770 per hour; for Kyle Druding was $680 per hour;

for Joe Charlet was $490 per hour; for Marlan Golden was $490 per hour; and for Alicia

Balthazar was $265 per hour. Indeed, I understand that the rates sought here represent an

average discount of more than 40% off of Hogan Lovells standard rates for these timekeepers.

         26.   The hours reflected on this chart are also far less than the total number of hours

shown on the firm’s billing records. Thus, the firm’s records show that Ira Feinberg devoted at

least 263.7 hours to this case during the specified period, instead of the 211.7 hours for which we

are seeking an award; Allison Holt Ryan devoted at least 74.3 hours to this case, instead of the

53.4 hours for which we are seeking an award; Madeline Gitomer spent at least 345.1 hours on

this case, instead of the 239.5 hours for which we are seeking an award; Joe Charlet spent 318.4

hours on this case, instead of the 212.3 for which we are seeking an award; Marlan Golden spent

at least 150 hours on this case, instead of the 106.8 for which we are seeking an award; and

Alicia Balthazar spent 76.6 hours on this case, instead of the 27.7 for which we are seeking an

award.

         27.   Similarly, the total amount of the award that we are seeking is far below the time

charges shown on the firm’s records. Using all hours devoted to this case, at the firm’s standard

rates, the firm’s records reflect a standard total value of $1,135,004.00 in billable time devoted to

this case through October 22, 2020, instead of the $410,455.00 for which we are seeking an

award—a reduction of more than 60% off of Hogan Lovells standard rates.

         28.   Also included in Exhibit A on page 35 is a listing of each of the out-of-pocket

expenses incurred and paid by Hogan Lovells in connection with this litigation for which the

firm is seeking an award in this case. This chart is a summary based upon the electronic records

maintained by Hogan Lovells in the ordinary course of business.


                                                 10


Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 11 of 40 PageID #: 1505
       29.     The total amount of expenses the firm is seeking is $2,968.17. There are three

principal components of this expense total: 1) travel costs related to client meetings necessary to

prepare the complaint and declarations accompanying the preliminary injunction motion; 2) pro

hac vice filing fees; and 3) research costs. Additional support for these fees can be found at

Exhibit B to this declaration.

       30.     In the exercise of billing judgment, we have deleted numerous expenses, totaling

more than ten thousand dollars, as a part of this reimbursement request, including additional

travel related expenses, additional research expense, additional filing fees and related costs,

shipping costs, and additional litigation-related expenses. Indeed, the firm’s records reflect a

total value of $13,195.58 in expenses devoted to this case through October 22, 2020, instead of

the $2,968.17 for which we are seeking reimbursement.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed on December 21, 2020, at Lawrenceburg, Tennessee.


December 21, 2020                                            ___________________
                                                                  Allison Holt Ryan




                                                 11


Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 12 of 40 PageID #: 1506
     Exhibit A to Declaration of
         Allison Holt Ryan

                 Hogan Lovells Invoice
                 FILED UNDER SEAL




Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 13 of 40 PageID #: 1507
     Exhibit B to Declaration of
         Allison Holt Ryan

         Hogan Lovells Expenses Receipts




Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 14 of 40 PageID #: 1508
Travel arrangements for GITOMER/MADELINE HIMMEL                                                        Agency Locator: XAJMGA
Client reference: 759514.000001

ITINERARY VERSION 1 OF 1 - OCT 28, 2019


View your itinerary in our app: iPhone or Android


Traveling healthier is an important part of the Hogan Lovells firms' culture, please see the attached link that highlights 7 top
tips to ensure that when you travel, you take care of yourself.

http://hlglobal/sites/Services/Travel/Guides/TravelHealthAndWellness.PDF




Travel Consultant Remarks

YOUR SOUTHWEST AIRLINES E-TICKET CONFIRMATION IS - LI89Q2
SOUTHWEST DOES NOT OFFER PREASSIGNED SEATS


                                                                                                              Links
                                                                                 Departure /
        From / To                                           Flight / Provider
                                                                                 Arrival                              Traveler
                                                                                                                      Benefits
Other Mon Nov 04, 2019
                                                                                                                      Feedback
       Mon Nov 04, 2019
                                                            Southwest Airlines 8:50 PM-                               Blog
Flight Nashville Metropolitan, TN(BNA) - Ronald                                                  Check in
                                                            WN290              11:20 PM
       Reagan National, Washington, DC(DCA)                                                                           Facebook
       Print version                                                                                                  LinkedIn


             Other
Date          Mon Nov 04, 2019

Details       PAPERLESS TICKET CONFIRMATION-LI89Q2

               NASHVILLE                                                         WASHINGTON D.C.
       WN
               Nashville Metropolitan, TN                                    Ronald Reagan National,
       290
               (BNA)                                                          Washington, DC (DCA)
Departure      Mon Nov 04, 2019 8:50 PM               Arrival       Mon Nov 04, 2019 11:20 PM
Departure                                             Arrival
terminal                                              terminal

                                                      Airline
Class          ECONOMY                                check in      LI89Q2
                                                      ID
Meal                                                  Status        Confirmed

                                                      Ticket
Duration       01:30
                                                      number

                                                      Frequent
Seat                                                                611856545
                                                      flyer

Equipment Boeing 737-700                              Air miles     0562

     Check
                         Baggage                                                  More flight information
     in

        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 15 of 40 PageID #: 1509
Invoice/Ticket information for MADELINE HIMMEL GITOMER

Client reference: 759514.000001

Total Invoiced Amount:                         $655.08
Ticket:                                5262135124799 Invoice:             0027715 Amount:        $307.54
Payment:                      VIXXXXXXXXXXXX              Date:      28-Oct-2019


Ticket:                                    2135124799 Invoice:            0027715 Amount:        $307.54
Payment:                      VIXXXXXXXXXXXX              Date:      28-Oct-2019


Service fee:                           8900790609427 Date:           28-Oct-2019 Amount:          $40.00
Description:                                                                                 AIR TICKET
Payment:                                                                       VIXXXXXXXXXXXX


Information specific to this trip

      You have purchased a non-refundable fare on Southwest Airlines. Any changes are subject to
      change fee plus any fare increase
      Billable/Non-billable: B


Travel Assistance Contact Information

For travel assistance 24 hours a day, please call your dedicated number at 917-408-8216.
After business hours, weekends and holidays, you will have the option to be transferred to our after
hours travel team.
To reach our after hours team directly in case of emergency, you may call 917-408-8216.
Your access code is 01TI.




Other information and remarks

      Download GO Lawyers Travel, our complimentary mobile application, to view and manage
      itineraries, receive flight alerts, check-in online and more. Register with your business email
      address so this trip will automatically appear in the My Trips section of the app. iPhone or
      Android


Feedback

We value your input and welcome you to provide your feedback here.




       Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 16 of 40 PageID #: 1510
Travel arrangements for CHARLET/JOSEPH MATTHEW                                                    Agency Locator: VCHWWI
Client Reference: 759514.000001

ITINERARY VERSION 1 OF 1 - MAY 09, 2019


View your itinerary in our app: iPhone or Android




                                                                                                       Links
                                                                            Departure /
        From / To                                        Flight / Vendor
                                                                            Arrival                            Traveler
                                                                                                               Benefits
       Sun May 12, 2019
                                                   American Airlines 1:00 PM-                                  Feedback
Flight Ronald Reagan National, Washington, DC(DCA)                                          Check in
                                                   AA4207            1:56 PM
       - Nashville Metropolitan, TN(BNA)
                                                                                                               Blog
      Sun May 12, 2019-                                                                                        Facebook
Hotel Tue May 14, 2019                                   Siteminder
      SOBRO GUEST HOUSE                                                                                        LinkedIn

       Tue May 14, 2019
                                                         American Airlines 6:32 PM-
Flight Nashville Metropolitan, TN(BNA) - Ronald                                             Check in
                                                         AA5085            9:19 PM
       Reagan National, Washington, DC(DCA)

       Print version


               WASHINGTON D.C.                                                       NASHVILLE
       AA
               Ronald Reagan National,                                 Nashville Metropolitan, TN
       4207
               Washington, DC (DCA)                                                        (BNA)
Departure      Sun May 12, 2019 1:00 PM             Arrival     Sun May 12, 2019 1:56 PM

Departure                                           Arrival
               T-C
terminal                                            terminal
                                                    Airline
Class          ECONOMY                              check in    VCHWWI
                                                    ID
Meal                                                Status      Confirmed

                                                    Ticket
Duration       01:56                                            0017357280668
                                                    number

                                                    Frequent
Seat           22A                                              11MNV42
                                                    flyer

Equipment EMBRAER 175                               Air miles   0562

     Check in                                                                More flight information




        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 17 of 40 PageID #: 1511
              SOBRO GUEST HOUSE
              310 PEABODY STREET, NASHVILLE TN 37210, US
                                                 Check
Check in       Sun May 12, 2019                               Tue May 14, 2019
                                                 out

Status         Confirmed                         Duration     2 nights

               BEST AVAILABLE RATE
Room           JACK SUITE WITH TUB - 1 X KING
               1 X QUEEN BEDS - PULL-OUT SOFA

                                                 Approx.
Rate           VARIED**                                       USD751.82
                                                 Total
Telephone
               1-615-9854545                     Fax
no.

No of                                            No of
               1                                              01
Rooms                                            Guests

                                                 Freq.
Reference      6506SB000003
                                                 guest ID
Special
               NONSMOKING
Info.

               **USD269.00 between 12MAY-13MAY
Remarks        USD379.00 between 13MAY-14MAY
               CANCEL 7 DAYS PRIOR TO ARRIVAL TO AVOID PENALTY

               NASHVILLE                                                  WASHINGTON D.C.
       AA
               Nashville Metropolitan, TN                             Ronald Reagan National,
       5085
               (BNA)                                                   Washington, DC (DCA)
Departure      Tue May 14, 2019 6:32 PM          Arrival      Tue May 14, 2019 9:19 PM
Departure                                        Arrival
                                                              T-C
terminal                                         terminal

                                                 Airline
Class          ECONOMY                           check in     VCHWWI
                                                 ID

Meal                                             Status       Confirmed

                                                 Ticket
Duration       01:47                                          0017357280668
                                                 number

                                                 Frequent
Seat           16A                                            11MNV42
                                                 flyer
Equipment Canadair 700                           Air miles    0562

    Check in                                                               More flight information


Invoice/ticket information for JOSEPH MATTHEW CHARLET

Client Reference: 759514.000001

Total Invoiced Amount:                      $624.12
Ticket:                             0017357280668 Invoice:           0019166 Amount:      $615.12
Payment:                     VIXXXXXXXXXXXX           Date:    09-May-2019


Service Fee:                        8900766945973 Date:        09-May-2019 Amount:           $9.00
Description:                                                                   ONLINE BOOKING
Payment:                                                                  VIXXXXXXXXXXXX


Information specific to this trip

       Billable/Non-billable: N

        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 18 of 40 PageID #: 1512
Travel Assistance Contact Information

For travel assistance 24 hours a day, please call your dedicated number at 917-408-8216.
After business hours, weekends and holidays, you will have the option to be transferred to our after
hours travel team.
To reach our after hours team directly in case of emergency, you may call 917-408-8216.
Your access code is 01TI.




Other information and remarks

      Download GO Lawyers Travel, our complimentary mobile application, to view and manage
      itineraries, receive flight alerts, check-in online and more. Register with your business email
      address so this trip will automatically appear in the My Trips section of the app. iPhone or
      Android


Feedback

We value your input and welcome you to provide your feedback here.




       Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 19 of 40 PageID #: 1513
Travel arrangements for GITOMER/MADELINE HIMMEL                                                   Agency Locator: ODOXHD
Client Reference: 759514.000001

ITINERARY VERSION 1 OF 1 - MAY 10, 2019


View your itinerary in our app: iPhone or Android




                                                                                                       Links
                                                                            Departure /
        From / To                                        Flight / Vendor
                                                                            Arrival                            Traveler
                                                                                                               Benefits
       Sun May 12, 2019
                                                     American Airlines 8:10 PM-                                Feedback
Flight Ronald Reagan National, Washington, DC(DCA) -                                        Check in
                                                     AA4660            9:11 PM
       Nashville Metropolitan, TN(BNA)
                                                                                                               Blog
       Tue May 14, 2019                                                                                        Facebook
                                                         American Airlines 2:28 PM-
Flight Nashville Metropolitan, TN(BNA) - Ronald                                             Check in
                                                         AA4155            5:19 PM
       Reagan National, Washington, DC(DCA)                                                                    LinkedIn

       Print version


               WASHINGTON D.C.                                                       NASHVILLE
       AA
               Ronald Reagan National,                                 Nashville Metropolitan, TN
       4660
               Washington, DC (DCA)                                                        (BNA)
Departure      Sun May 12, 2019 8:10 PM             Arrival     Sun May 12, 2019 9:11 PM
Departure                                           Arrival
               T-C
terminal                                            terminal

                                                    Airline
Class          ECONOMY                              check in    ODOXHD
                                                    ID
Meal                                                Status      Confirmed

                                                    Ticket
Duration       02:01                                            0017357280672
                                                    number
                                                    Frequent
Seat           16A                                              5F47KW0
                                                    flyer
Equipment EMBRAER 175                               Air miles   0562

     Check in                                                                More flight information




        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 20 of 40 PageID #: 1514
               NASHVILLE                                                        WASHINGTON D.C.
       AA
               Nashville Metropolitan, TN                                   Ronald Reagan National,
       4155
               (BNA)                                                         Washington, DC (DCA)
Departure      Tue May 14, 2019 2:28 PM                Arrival      Tue May 14, 2019 5:19 PM

Departure                                              Arrival
                                                                    T-C
terminal                                               terminal
                                                       Airline
Class          ECONOMY                                 check in     ODOXHD
                                                       ID

Meal                                                   Status       Confirmed
                                                       Ticket
Duration       01:51                                                0017357280672
                                                       number

                                                       Frequent
Seat           16F                                                  5F47KW0
                                                       flyer

Equipment EMBRAER 175                                  Air miles    0562

     Check in                                                                     More flight information


Invoice/ticket information for MADELINE HIMMEL GITOMER

Client Reference: 759514.000001

Total Invoiced Amount:                          $624.12
Ticket:                                 0017357280672 Invoice:             0019174 Amount:        $615.12
Payment:                      VIXXXXXXXXXXXX              Date:       09-May-2019


Service Fee:                            8900766981306 Date:           09-May-2019 Amount:            $9.00
Description:                                                                          ONLINE BOOKING
Payment:                                                                        VIXXXXXXXXXXXX


Information specific to this trip

       Billable/Non-billable: N


Travel Assistance Contact Information

For travel assistance 24 hours a day, please call your dedicated number at 917-408-8216.
After business hours, weekends and holidays, you will have the option to be transferred to our after
hours travel team.
To reach our after hours team directly in case of emergency, you may call 917-408-8216.
Your access code is 01TI.




Other information and remarks

       Download GO Lawyers Travel, our complimentary mobile application, to view and manage
       itineraries, receive flight alerts, check-in online and more. Register with your business email
       address so this trip will automatically appear in the My Trips section of the app. iPhone or
       Android


Feedback

We value your input and welcome you to provide your feedback here.




        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 21 of 40 PageID #: 1515
Travel arrangements for GITOMER/MADELINE HIMMEL                                                        Agency Locator: RUVWFY
Client reference: 759514.000001

ITINERARY VERSION 1 OF 1 - OCT 28, 2019


View your itinerary in our app: iPhone or Android


Traveling healthier is an important part of the Hogan Lovells firms' culture, please see the attached link that highlights 7 top
tips to ensure that when you travel, you take care of yourself.

http://hlglobal/sites/Services/Travel/Guides/TravelHealthAndWellness.PDF




                                                                                                              Links
                                                                               Departure /
        From / To                                      Flight / Provider
                                                                               Arrival                                Traveler
                                                                                                                      Benefits
       Mon Nov 04, 2019
                                                   American Airlines           7:55 AM-                               Feedback
Flight Philadelphia(PHL) - Nashville Metropolitan,                                               Check in
                                                   AA1737                      9:13 AM
       TN(BNA)
                                                                                                                      Blog
       Print version                                                                                                  Facebook
                                                                                                                      LinkedIn
                                                                                         NASHVILLE
       AA      PHILADELPHIA
                                                                           Nashville Metropolitan, TN
       1737    Philadelphia (PHL)
                                                                                               (BNA)
Departure      Mon Nov 04, 2019 7:55 AM               Arrival       Mon Nov 04, 2019 9:13 AM

Departure                                             Arrival
terminal                                              terminal

                                                      Airline
Class          ECONOMY                                check in      RUVWFY
                                                      ID
Meal                                                  Status        Confirmed

                                                      Ticket
Duration       02:18
                                                      number

                                                      Frequent
Seat           20B                                                  5F47KW0
                                                      flyer

Equipment Airbus A319                                 Air miles     0675

Remarks        CENTER SEAT CONFIRMED. NO AISLE OR WINDOW AVAILABLE.

     Check
                         Baggage                                                  More flight information
     in




        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 22 of 40 PageID #: 1516
Invoice/Ticket information for MADELINE HIMMEL GITOMER

Client reference: 759514.000001

Total Invoiced Amount:                         $328.46
Ticket:                                0017470308253 Invoice:             0027714 Amount:        $288.46
Payment:                      VIXXXXXXXXXXXX              Date:      28-Oct-2019


Service fee:                           8900790609426 Date:           28-Oct-2019 Amount:          $40.00
Description:                                                                                 AIR TICKET
Payment:                                                                       VIXXXXXXXXXXXX


Information specific to this trip

      You have purchased a non-refundable fare on American Airlines. Any changes are subject to
      change fee plus any fare increase
      Billable/Non-billable: B


Travel Assistance Contact Information

For travel assistance 24 hours a day, please call your dedicated number at 917-408-8216.
After business hours, weekends and holidays, you will have the option to be transferred to our after
hours travel team.
To reach our after hours team directly in case of emergency, you may call 917-408-8216.
Your access code is 01TI.




Other information and remarks

      Download GO Lawyers Travel, our complimentary mobile application, to view and manage
      itineraries, receive flight alerts, check-in online and more. Register with your business email
      address so this trip will automatically appear in the My Trips section of the app. iPhone or
      Android


Feedback

We value your input and welcome you to provide your feedback here.




       Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 23 of 40 PageID #: 1517
Travel arrangements for RYAN/ALLISON MARIE                                                             Agency Locator: KZTMPO
Client reference: 759514

ITINERARY VERSION 1 OF 1 - OCT 22, 2019


View your itinerary in our app: iPhone or Android


Traveling healthier is an important part of the Hogan Lovells firms' culture, please see the attached link that highlights 7 top
tips to ensure that when you travel, you take care of yourself.

http://hlglobal/sites/Services/Travel/Guides/TravelHealthAndWellness.PDF




                                                                                                              Links
                                                                                Departure /
        From / To                                         Flight / Provider
                                                                                Arrival                               Traveler
                                                                                                                      Benefits
       Mon Nov 04, 2019
                                                    United Airlines             6:45 PM-                              Feedback
Flight Nashville Metropolitan, TN(BNA) - Washington                                              Check in
                                                    UA6370                      9:20 PM
       Dulles(IAD)
                                                                                                                      Blog
       Mon Nov 04, 2019                                                                                               Facebook
                                                          United Airlines       10:05 PM-
Flight Washington Dulles(IAD) - Albemarle,                                                       Check in
                                                          UA4988                10:54 PM
       Charlottesville, VA(CHO)                                                                                       LinkedIn

       Print version


               NASHVILLE
       UA                                                                         WASHINGTON D.C.
               Nashville Metropolitan, TN
       6370                                                                   Washington Dulles (IAD)
               (BNA)
Departure      Mon Nov 04, 2019 6:45 PM               Arrival       Mon Nov 04, 2019 9:20 PM
Departure                                             Arrival
terminal                                              terminal
                                                      Airline
Class          ECONOMY                                check in      CB14YZ
                                                      ID

Meal           Meal at cost                           Status        Confirmed
                                                      Ticket
Duration       01:35                                                0167467711865
                                                      number

                                                      Frequent
Seat           19C                                                  MG329173
                                                      flyer

Equipment Canadair 700                                Air miles     0542

     Check
                         Baggage                                                  More flight information
     in




        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 24 of 40 PageID #: 1518
                                                                               CHARLOTTESVILLE
       UA      WASHINGTON D.C.
                                                                      Albemarle, Charlottesville, VA
       4988    Washington Dulles (IAD)
                                                                                              (CHO)
Departure      Mon Nov 04, 2019 10:05 PM               Arrival      Mon Nov 04, 2019 10:54 PM

Departure                                              Arrival
terminal                                               terminal
                                                       Airline
Class          ECONOMY                                 check in     CB14YZ
                                                       ID

Meal                                                   Status       Confirmed
                                                       Ticket
Duration       00:49                                                0167467711865
                                                       number

                                                       Frequent
Seat           20C                                                  MG329173
                                                       flyer

Equipment Embraer RJ135                                Air miles    0077

     Check
                         Baggage                                                  More flight information
     in


Invoice/Ticket information for ALLISON MARIE RYAN

Client reference: 759514

Total Invoiced Amount:                          $308.92
Ticket:                                 0167467711865 Invoice:             0027465 Amount:        $299.92
Payment:                       VIXXXXXXXXXXXX              Date:      22-Oct-2019


Service fee:                            8900790355845 Date:           22-Oct-2019 Amount:            $9.00
Description:                                                                          ONLINE BOOKING
Payment:                                                                        VIXXXXXXXXXXXX


Information specific to this trip

       You have purchased a non-refundable fare online. A carrier-imposed penalty will be applied to
       any changes. The ticket will have no value if the reservation is not cancelled prior to scheduled
       flight departure. The fare rules displayed during booking were agreed to upon purchase of this
       trip.
       Billable/Non-billable: B


Travel Assistance Contact Information

For travel assistance 24 hours a day, please call your dedicated number at 917-408-8216.
After business hours, weekends and holidays, you will have the option to be transferred to our after
hours travel team.
To reach our after hours team directly in case of emergency, you may call 917-408-8216.
Your access code is 01TI.




Other information and remarks

       Download GO Lawyers Travel, our complimentary mobile application, to view and manage
       itineraries, receive flight alerts, check-in online and more. Register with your business email
       address so this trip will automatically appear in the My Trips section of the app. iPhone or
       Android




        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 25 of 40 PageID #: 1519
Feedback

We value your input and welcome you to provide your feedback here.




      Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 26 of 40 PageID #: 1520
Travel arrangements for RYAN/ALLISON MARIE                                                              Agency Locator: HKVTNP
Client reference: 759514

ITINERARY VERSION 1 OF 1 - OCT 22, 2019


View your itinerary in our app: iPhone or Android


Traveling healthier is an important part of the Hogan Lovells firms' culture, please see the attached link that highlights 7 top
tips to ensure that when you travel, you take care of yourself.

http://hlglobal/sites/Services/Travel/Guides/TravelHealthAndWellness.PDF




                                                                                                              Links
                                                                                Departure /
        From / To                                          Flight / Provider
                                                                                Arrival                               Traveler
                                                                                                                      Benefits
       Mon Nov 04, 2019
                                                           Delta Air Lines      11:10 AM-                             Feedback
Flight La Guardia, New York, NY(LGA) - Nashville                                                 Check in
                                                           DL3571               12:55 PM
       Metropolitan, TN(BNA)
                                                                                                                      Blog
       Print version                                                                                                  Facebook
                                                                                                                      LinkedIn
                                                                                         NASHVILLE
       DL      NEW YORK CITY
                                                                           Nashville Metropolitan, TN
       3571    La Guardia, New York, NY (LGA)
                                                                                               (BNA)
Departure      Mon Nov 04, 2019 11:10 AM              Arrival       Mon Nov 04, 2019 12:55 PM

Departure                                             Arrival
               T-D
terminal                                              terminal

                                                      Airline
Class          ECONOMY                                check in      GRI7XD
                                                      ID
Meal           No meal service                        Status        Confirmed

                                                      Ticket
Duration       02:45                                                0067467711864
                                                      number

                                                      Frequent
Seat           18B                                                  9471490749
                                                      flyer

Equipment Embraer 175                                 Air miles     0764

     Check
                         Baggage                                                  More flight information
     in




        Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 27 of 40 PageID #: 1521
Invoice/Ticket information for ALLISON MARIE RYAN

Client reference: 759514

Total Invoiced Amount:                         $261.38
Ticket:                                0067467711864 Invoice:             0027464 Amount:        $252.38
Payment:                      VIXXXXXXXXXXXX              Date:      22-Oct-2019


Service fee:                           8900790355844 Date:           22-Oct-2019 Amount:            $9.00
Description:                                                                         ONLINE BOOKING
Payment:                                                                       VIXXXXXXXXXXXX


Information specific to this trip

      You have purchased a non-refundable fare online. A carrier-imposed penalty will be applied to
      any changes. The fare rules displayed during booking were agreed to upon purchase of this trip.
      Billable/Non-billable: B


Travel Assistance Contact Information

For travel assistance 24 hours a day, please call your dedicated number at 917-408-8216.
After business hours, weekends and holidays, you will have the option to be transferred to our after
hours travel team.
To reach our after hours team directly in case of emergency, you may call 917-408-8216.
Your access code is 01TI.




Other information and remarks

      Download GO Lawyers Travel, our complimentary mobile application, to view and manage
      itineraries, receive flight alerts, check-in online and more. Register with your business email
      address so this trip will automatically appear in the My Trips section of the app. iPhone or
      Android


Feedback

We value your input and welcome you to provide your feedback here.




       Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 28 of 40 PageID #: 1522
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 29 of 40 PageID #: 1523
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 30 of 40 PageID #: 1524
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 31 of 40 PageID #: 1525
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 32 of 40 PageID #: 1526
                         UNITED STATES COURT OF APPEALS
                          DISTRICT OF COLUMBIA CIRCUIT
                                      333 Constitution Avenue, NW
                                       Washington, DC 20001-2866
                              Phone: 202-216-7000 | Facsimile: 202-219-8530




                      CERTIFICATE OF GOOD STANDING REQUEST FORM


     A certificate of good standing may be requested in writing by letter or submitting this
     completed form to the address above along with the certification fee of $19.00 each.
     Please make check payable to "Clerk, US Court of Appeals". Or you may request the
     certificate in person at the address above between the hours of 9:00 a.m. to 4:00 p.m.

     Please provide the name of the attorney who wishes the certificate and the address to
     which the certificate is to be mailed.


     Name:                    Madeline Gitomer

     Address:                 555 Thirteenth Street NW

                              Washington, DC 20003

     Phone:                   (202) 637-3625

     Date of Admittance:




         I have enclosed a check/money order in the amount of $19.00.

      Check/Money Order No.




USCA Form 82
Dec. 2016 (REVISED)




     Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 33 of 40 PageID #: 1527
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 34 of 40 PageID #: 1528
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 35 of 40 PageID #: 1529
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 36 of 40 PageID #: 1530
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 37 of 40 PageID #: 1531
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 38 of 40 PageID #: 1532
Case 3:19-cv-00365 Document 103-2 Filed 12/21/20 Page 39 of 40 PageID #: 1533
Dec. 21, 2020 20:39:34                                                                                                                                             Page 1 of 1

                                                                   HOGAN LOVELLS INTERNATIONAL LLP
                                                                                DC Report by Account
                                                                                                                              Date Range
                                                                                                                              From: 2019-06-04 00:00
                                                                                                                              To: 2019-06-04 23:59

759514.000001 Tennessee NAACP / Tennessee Voting Rights Litigation:
  USD ( U.S. Dollars )
                                                                                           Disbursement Transaction(s)

      UserName                        Date       Time    Unit ID        Description                   Disbursement Name                       Gross Charges   Net Charges Status

      Gfiuser                         6/4/2019   00:00   LEXIS          Lexis Advance/La Access       Lexis                                            1.00         70.63 Billed
                                                                        Charge
      Gfiuser                         6/4/2019   00:00   NYWESTLW       Hansen,Darcy                  Westlaw                                          1.00          0.17 Billed
      Gfiuser                         6/4/2019   00:00   WAWESTLW       Kolodziej,Tomasz S            Westlaw                                          1.00         13.26 Billed
      Gfiuser                         6/4/2019   00:00   WAWESTLW       Gitomer,Madeline H            Westlaw                                          1.00        164.73 Billed
      Transtotals for Disbursement:                                                                                                                    4.00        248.79
  Totals for USD ( U.S. Dollars ):                                                                                                                     4.00        248.79




                                    Case
Included transaction type(s): Fax, Copy,   3:19-cv-00365
                                         Disb,                  Document
                                               DBase, Laser, Time, Phone              103-2 Filed 12/21/20 Page 40 of 40 PageID #: 1534
